Citation Nr: 1636329	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  10-35 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from September 1980 to May 1994.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This case was remanded to the AOJ in August 2015 for additional development and has now been returned to the Board for further adjudication

Although a review of the Veteran's formal appeal reveals that he requested a Board hearing, he did not appear for that hearing.  Accordingly, as the Veteran has not requested a new hearing or otherwise provided good cause, his hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, for the reasons that follow, a remand is required in this case.  Although the Board is thankful to the Veteran for his service and regrets this delay, this remand is required to ensure that VA fulfills its duty to assist the Veteran in adjudication of his claim.

VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  A review of the August 2015 VA examination report reveals that the examiner did not review a paper claims file as this claim was processed using VBMS, and instead reviewed the Veteran's service treatment records and his VA treatment records.  In doing so the examiner noted several post-service treatment records, including March 2000 and July 2002 X-ray findings that are not associated with the claims file.  However, a review of the Veteran's VA treatment records reveal that while there are records from 2002, the July 2002 X-ray findings are not currently associated with the claims file, and there are no VA treatment records prior to May 2002 associated with the claims file aside from June 1996 X-ray results.  Accordingly, since it appears there are outstanding VA treatment records that the Board cannot review for adjudicatory purposes, remand of this claim is required to procure any outstanding VA treatment records related to the Veteran's lumbar spine.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file, to include, but not limited to, all records dated prior to May 2002 (see above discussion).  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




